Title: Abigail Adams to Alice Lee Shippen, 30 June 1781
From: Adams, Abigail
To: Shippen, Alice Lee


     
      My dear Madam
      Braintree june 30 1781
     
     Your favour of june 17 was put into my Hands last Evening, and tho not realy intended for me, I cannot but consider it as a fortunate mistake on two accounts not only as it explained to me the machinations of a Man, Grown old in the practise of deception and calumny, but as it give me an opportunity of an epistolary acquaintance with a Lady, whom a dear absent Friend long ago taught me to respect;—my Friend Mr. Lovell had before given me some hints respecting an affair which you speak of more explicitly, but the late captures of the post have taught him caution, and he waited for a private hand to convey to me in full the particulars to which you refer. You Madam who have Sufferd yourself from the unjust aspercions cast upon a much injured Brother can judge of my feelings upon this occasion and they I trust will plead my excuse with you for replying to a Letter which was meant for a Lady of the same name but by mistake was given to me. I shall however forward it with a proper excuse to her. As I am wholy Ignorant of the Nature of the charges which this finished character has exhibited to Congress against my absent Friend, I can only say that those who have no private Interest to serve, no Friends to advance, no Grandson to plenipotentiarise, no Views incompatable with the welfare of their country, will judge I hope more favourably of a Gentleman whose Heart and Mind are truly republican, and who has through a course of years to the great loss of his private Interest sacrificed that and his domestick happiness of which he was not a little fond, to the repeated calls of his country which he ever obeyed, tho I challange his greatest Enemy to Say that he ever sought or in the remotest degree solicited the employments with which he has been honourd. If upright and good intentions with a fair full and diligent discharge of the duties of his office will merrit the approbation of his employers I dare say my absent Friend will be able to justify his conduct and to exculpate himself from the Slander of his accuser whose sly secret Malice is of a more dangerous kind than the open attacks of an avowed Enemy. It is some consolation however to have an associate even in misfortune, and my Friends character is not the first which has been immolated by this unprincipeld Gentleman to the Alters of envy, Calumny and disapointed ambition. It has been the Misfortune of America in the unhappy tradigy in which She has been engaged, that some of her principle characters have discraged the Scenes. Her Frankling, Dean, and Arnold may be ranked with her Hutchinson and Galloway. If the Aspercions you mention are such as to obtain the Notice of congress, I hope they will do my Friend the justice to acquaint him with them before they give credit to a Gentleman whom they have long had reason to execrate and who if continued in office will still embarrass their affairs and discourage the faithfullest servants of the publick from engageing in its service.
     I mourn my dear Madam with the Cittizens of Virginia their depopulated Towns and dessolated habitations. May it not be the intention of providence that each one of the united states should itself suffer the cruel ravages of the Merciless foe, that they may thus be taught to sympathize with each other, and prize the dear bought blessing earned with the blood of some of their best citizens who with less danger and hazard might not realize the intrinsick value of their Independance. Is the Brother for whom you are Distressd Mr. Richard Henry Lee? I have often heard my Friend express a great regard for him as a Gentleman firm in the Cause of America and an able defender of her Rights.
     You will be so good Madam as to present my respectfull Regards to Dr. Lee who did me the Honour of a visit and with whom I have some little acquaintance and pardon the freedom I have taken in replying to a favour designd for an other, but which will not deprive you of a return from her. Permit me Madam the Honour of subscribeing myself with Sentiments of Esteem your Humble Servant,
     
      A Adams
     
    